Citation Nr: 0622346	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee disability.   

2.  Whether the veteran timely filed an adequate substantive 
appeal in the matter of the amount of severance pay subject 
to recoupment from VA compensation benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1993 to February 2001.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Huntingdon, West Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
in pertinent part granted service connection for right knee 
disability rated 20 percent rating effective February 24, 
2001 and noted that compensation for the right knee 
disability was subject to recoupment of a disability 
severance payment.  The veteran's claims file is now in the 
jurisdiction of the Seattle, Washington RO as the veteran 
resides in that state.  A Travel Board hearing was scheduled 
at the Seattle RO for June 6, 2005, but the veteran failed to 
report for the hearing.  


FINDINGS OF FACT

1.  Prior to April 23, 2004 the veteran's service connected 
right knee disability was manifested by moderate instability; 
severe instability, compensable flexion and/or extension and 
arthritis with painful motion were not shown.  

2.  From April 23, 2004, the right knee disability has been 
manifested by moderate instability and arthritis with painful 
motion; severe instability and/or compensable flexion and/or 
extension are not shown.    

3.  The veteran's substantive appeal in this case, received 
in March 2003, did not set out specific arguments relating to 
errors of fact or law made by the RO in their determination 
regarding the recoupment of severance pay.  


CONCLUSIONS OF LAW

1.  The veteran's service connected right knee disability 
warrants "staged" ratings of 20 percent prior to April 23, 
2004, and 30 percent (combined, based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Code 5003) from that 
date.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2005).   

2.  The veteran did not perfect his appeal in the matter of 
recoupment of severance from compensation for right knee 
disability, and the Board has no jurisdiction to consider an 
appeal in that matter.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.202.    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Given that the veteran's claim as to whether VA designated 
the appropriate amount of severance pay for recoupment is 
being dismissed, discussion of the impact of the VCAA on this 
claim is not necessary.  Since resolution of this claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence, the VCAA does not apply.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Due process 
requirements in this matter have been met, as the Board (in 
March 2006) sent the veteran a letter advising him that he 
had not perfected his appeal in the matter, and afforded him 
60 days to respond.  A considerably longer period of time has 
passed, and he has not responded.
 
Regarding the claim for an increased rating for right knee 
disability, the veteran has been advised of VA's duties to 
notify and assist.  A February 2005 letter from the RO 
explained what the evidence needed to show to substantiate 
the claim.  It also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the veteran to submit any 
evidence in his possession pertaining to his claim.  While 
the veteran was not provided notice regarding disability 
ratings and effective dates prior to the rating on appeal, 
the purpose of this notice was fulfilled when service 
connection was granted and an initial rating was assigned; 
thus, any technical notice deficiency (including in timing) 
was not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2003 statement 
of the case (SOC) provided the veteran notice of the criteria 
for rating knee disability and supplemental SOCs from 
February and June 2006 readjudicated the claim.  The veteran 
has had ample opportunity to respond and does not allege any 
deficiency in notice.

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  The veteran was provided VA examinations 
(in September 2001 and August 2004).  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 




II.  Factual Background

In November 2000 a Physical Evaluation Board (PEB) found that 
the veteran was status post medial meniscus repair in 
September 1997, arthroscopic medial meniscectomy and patellar 
realignment in December 1998 and diagnostic arthroscopy in 
October 1999.  Residual impairment consisted of pain and 
patellar instability limiting weight bearing to 10 minutes, 
walking flat surfaces to 1/8 mile, stairs to 6 steps and a 
general inability to negotiate hills or uneven terrain.  The 
PEB found that the veteran's functional limitations in 
mobility due to the knee disability made him medically unfit 
to perform the duties required of a soldier of his rank and 
primary specialty.  X-rays of the knee in conjunction with 
the PEB proceedings were interpreted as showing no 
abnormality. 

In a June 2001 statement the veteran indicated that he had 
had three operations on his right knee but felt like they had 
all failed.  His knee was more unstable than before the 
operations and the pain became progressively worse, with his 
knee cap threatening to dislocate from just walking.  There 
was constant swelling and pain daily and he needed to take 
Demerol to obtain relief from pain; Tylenol, Motrin and 
Aspirin had no effect.  The constant daily pain was 
physically exhausting. 

On VA examination in September 2001 the diagnosis was 
patellar dislocation status post surgical reconstruction with 
recurrent patellar dislocations, synovitis and mild effusion, 
torn medial meniscus and status post arthroscopic debridement 
times two.  The veteran reported that he continued to 
experience pain in the right knee on a daily basis; the pain 
would awaken him at night, and he experienced swelling and 
popping.  He also continued to experience lateral 
displacement of his patella, along with chronic stiffness and 
locking and collapsing of the knee.  He walked with a cane 
and had tried multiple braces, which did not help.  Range of 
motion was generally reduced and flare-ups of pain occurred 
about three days out of a week.  During flare-ups the veteran 
had additional motion loss estimated at 20 degrees in 
flexion.  He tended to limp more, had diminished endurance 
and his leg was weaker on those days.  On physical 
examination, there was mild synovial thickening and a trace 
of fluid in the joint.  There was tenderness laterally and 
medially, and range of motion was 0 to 125 degrees.  There 
was no lateral collateral, medial collateral or cruciate 
ligament laxity identified and McMurray's test was negative.  
There was also no atrophy.  

A February 2002 private surgical report showed that the 
veteran underwent anterior cruciate reconstruction surgery 
utilizing an autologous patellar tendon graft.  The 
preoperative diagnosis was pain and instability of the right 
knee and the post operative diagnosis was anterior cruciate 
insufficiency of the right knee.  Prior to the operation it 
was noted that both Lachman and anterior drawer tests were 
positive.  After placement of the graft, anterior drawer and 
Lachman were abated.   

In his April 2002 Notice of Disagreement (NOD), the veteran 
indicated that his torn anterior cruciate ligament that was 
repaired in February 2002 had been found to be the cause of 
his severe right knee instability.    

April 23, 2004 VA X-rays showed a diagnostic impression of 
mild medial and patellofemoral degenerative joint disease.  

On VA examination in August 2004 the diagnosis was 
degenerative joint disease, right knee.  The veteran 
indicated that he continued to experience pain in the knee on 
a daily basis.  He had swelling, morning stiffness, and 
crepitation but no locking.  He had experienced near collapse 
and repetitive movement on inclines especially caused the 
pain to increase.  Weight-bearing also increased the pain and 
he intermittently used a hinged sleeve type patellofemoral 
stabilizing brace.  He did not use a cane or a crutch and 
range of motion was generally reduced.  Flare-ups of pain 
occurred on the average of three days a week, usually when 
driving a vehicle and were relieved with rest.  During flare-
ups he experienced additional motion loss and diminished 
endurance and repetitive movement in general.  At times he 
was awakened at night with knee pain.  He had had X-rays 
recently at the VA that showed degenerative changes in the 
patellofemoral and medial joint space.  He averaged 20 days 
lost time from work because of his knee, with five of those 
days for medical appointments.  He experienced pain in the 
knee at work when he had to traverse stairwells, irregular 
surfaces and inclines.  In his line of work he drove a lot to 
visit demolition sites.  He experienced increased knee pain 
at those times because of prolonged sitting in an automobile.  
On physical examination there were a 10 degree varus 
deformity and tenderness at the patellofemoral and medial 
joint lines.  There was 2+ crepitation on movement; active 
and passive range of motion was to 100 and 105 degrees 
respectively.  There was no lateral collateral, medial 
collateral or cruciate ligament laxity.  McMurray's maneuver 
was negative and there was one inch of quadriceps atrophy.  
During flare-ups of pain the examiner expected additional 
motion loss of 10 to 15 degrees in flexion and moderate 
alteration of the veteran's endurance involving activities of 
repetitive motion, such as walking.  The loss of endurance 
represented the major functional impact.  In terms of 
employability the veteran was expected to continue to have 
difficulties with his knee in work settings involving 
ascending and descending inclines, climbing ladders, and 
transversing irregular terrain.   

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions state that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's right knee disability is currently rated at 20 
percent under Code 5257 for instability effective from 
February 24, 2001, the day following the veteran's separation 
from service.  Under Code 5257 a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate subluxation or 
lateral instability, and a 30 percent rating for severe 
subluxation or lateral instability.  There is no objective 
evidence of more than moderate instability or subluxation of 
the left knee during the appeal period.  A September 2001 VA 
examination did not show any objective findings of 
instability.  While a February 2002 private surgical report 
did note a preoperative diagnosis of pain and instability of 
the right knee with positive Lachman and anterior drawer 
signs, nothing in the report indicated that the right knee 
instability was of sufficient degree to be considered severe.  
Notably, the report indicated that after placement of the 
surgical graft, anterior drawer and Lachman were abated.  The 
August 2004 VA examination found no lateral collateral, 
medial collateral or cruciate ligament laxity and McMurray's 
test was negative.  While the veteran contends that he does 
suffer from severe instability of the right knee, his 
contentions are not competent evidence in this matter.  While 
he is competent to describe symptoms he experiences, he is 
not competent to make medical findings which require conduct 
of an examination, and consequently medical 
training/expertise."  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Consequently a rating in excess of 20 
percent under Code 5257 is not warranted.    

As mentioned above, knee disability can be separately rated 
based on limitation of motion.  The Codes applicable to 
limitation of motion of the knee include Code 5260 (for 
flexion) and Code 5261 (for extension).  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent, when to 60 degrees.  Under Code 5261, 
limitation of extension is rated 50 percent, when to 45 
degrees; 40 percent, when to 30 degrees; 30 percent, when to 
20 degrees; 20 percent when to 15 degrees; 10 percent, when 
to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. 
§ 4.71a.  

In addition, arthritis of a knee (shown by X-ray) with 
painful limited motion that is noncompensable under Code 5260 
and 5261, warrants a 10 percent rating under Code 5003.  See 
38 C.F.R. § 4.71, Code 5003 (explaining that a 10 percent 
rating is available for painful noncompensable motion of a 
major joint).  

The greatest limitation of knee motion during the appellate 
period shown in the record was on August 2004 examination, 
when passive flexion was to 100 degrees, and extension was 
normal (0 degrees).  The examiner expected 10 to 15 degrees 
additional limitation of flexion on flare-up.  Consequently, 
even on flare-up a compensable rating under either Code 5260 
or Code 5261 is not warranted.  

Prior to April 23, 2004 there was no X-ray evidence of 
arthritis, so a separate rating under Code 5003 prior to that 
date likewise was not warranted.  April 23, 2004 VA X-rays 
showed mild right knee medial and patellofemoral degenerative 
joint disease.  As painful right knee motion/motion limited 
by pain is also shown, the veteran is entitled to a separate 
10 percent rating under Code 5003 (and a combined rating of 
30 percent for knee disability (See 38 C.F.R. § 4.25)) from 
April 23, 2004.  

As 10 percent is the maximum rating for limitation of motion 
under Code 5003 (and since as noted above compensable 
limitation(s), under codes 5260, 5261, of flexion and/or 
extension are not shown), a rating in excess of 10 percent 
for limitation of motion (and a combined rating in excess of 
30 percent for right knee disability) is not warranted.

Severance Pay

In the veteran's April 2002 Notice of Disagreement, he 
disagreed with the amount of severance pay that VA had 
indicated would be recouped from the compensation awarded for 
his right knee disability.  The RO issued a March 2003 
statement of the case, which addressed this matter, and the 
cover letter indicated that to perfect an appeal the veteran 
was required to file a substantive appeal.  In his March 2003 
substantive appeal on VA Form-9, the veteran addressed only 
the matter of the rating for his right knee disability, and 
did not present any argument on the recoupment of severance 
pay matter.  

38 U.S.C.A. § 7105; 38 C.F.R. § 20.202 outline what 
constitutes a proper substantive appeal and provide that the 
Board may dismiss any appeal where such is lacking.  As the 
veteran had not set out specific arguments alleging error of 
fact or law made by the RO in reaching their determination in 
this matter, in a March 2006 letter the Board advised the 
veteran that it was considering whether it had jurisdiction 
in the matter of the amount of severance pay to be recouped 
from compensation, and that he had 60 days to submit written 
argument or evidence in this jurisdictional matter or to 
request a hearing in this matter.  The veteran has not 
responded.  

Consequently, the Board finds that he did not file an 
appropriate substantive appeal in the matter of the amount of 
recoupment of severance pay from compensation benefits, and 
that the Board does not have jurisdiction to address such 
matter.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  


ORDER

An increased combined 30 percent "staged" rating is granted 
for the veteran's service connected right knee disability, 
effective April 23, 2004, and subject to the regulations 
governing payment of monetary awards.        

The appeal in the matter of the amount of severance pay 
subject to recoupment from VA compensation benefits for right 
knee disability is dismissed.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


